Exhibit 23.1 SADLER, GIBB & ASSOCIATES, L.L.C. Registered with the Public Company Accounting Oversight Board CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Gazoo Energy Group, Inc. As independent registered public accountants, we hereby consent to the use of our report dated February 16, 2010, with respect to the consolidated financial statements of Gazoo Energy Group, Inc., in its Annual Report on Form 10-K. /s/ SADLER, GIBB AND ASSOCIATES, LLC SADLER, GIBB AND ASSOCIATES, LLC Salt Lake City, UT
